Exhibit 10.1

﻿

SEPARATION AGREEMENT AND RELEASE

﻿

This Separation Agreement and Release (this “Agreement”) is entered into by and
between Frontier Communications Corporation (“Frontier”), its affiliates,
subsidiaries, and divisions (Frontier and its affiliates, subsidiaries, and
divisions are, collectively, the “Company”), and John M. Jureller (the
“Employee”). 

﻿

WHEREAS, the Employee’s functions at the Company will be transitioned to the
Executive Vice President & Chief Financial Officer-Elect (the “CFO-Elect”)
between September 12, 2016 and November 4, 2016 (the “Transition Period”), and
Employee will be fully cooperative, collaborative and supportive of and with
that transition and the CFO-Elect.

﻿

WHEREAS, Employee’s employment with the Company will terminate on November 4,
2016 (the “Separation Date”).

﻿

WHEREAS, the Company will provide the Employee with certain severance benefits
described below in exchange for the release of any claims that the Employee may
have against the Company, including any claims concerning the Employee’s
employment with the Company or the Employee’s termination of employment, and the
other covenants by Employee set forth in this Agreement.

﻿

WHEREAS, the Employee accepts these severance benefits in return for the
Employee signing a full release of any claims the Employee might have against
the Company, including any claims concerning the Employee’s employment, the
termination of that employment, and any claims for any benefits pursuant to that
employment, and in return for the other promises contained in this Agreement.

﻿

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Employee agree as follows:

﻿

1.Transition.  During the Transition Period, the Employee will continue in his
position as Executive Vice President & Chief Financial Officer of Frontier and
will continue to receive his base salary (as such existed on the Delivery Date
hereof) on a semi-monthly basis. During the Transition Period, the Company will
transition reporting of Finance Department functions to the CFO-Elect.  The
Company currently contemplates that the Financial Planning & Analysis function
will transition first, followed by Treasury, Accounting, and Investor
Relations.  Internal Audit will continue to report to the Employee through the
Separation Date.  Except as directed by the Company, throughout the Transition
Period, the Employee will otherwise continue to perform the duties he would have
performed in the absence of the transition, including but not limited to
signing, in his capacity as principal financial officer of Frontier, the two
customary certifications to be attached as Exhibits 31.2 and 32 to the Company’s
Form 10-Q for the third quarter of 2016.





--------------------------------------------------------------------------------

 

﻿

2.Termination of Employment.  The Employee’s employment with the Company will
terminate effective on the Separation Date.

﻿

3.Separation Benefits.  In consideration of the Employee’s execution of this
Agreement and his obligations herein and subject to the Employee’s compliance
with the terms of this Agreement, the Company will provide the following
separation benefits:

﻿

(a) As soon as reasonably practicable following the Separation Date or such
earlier date as may be required by applicable state statute or regulation, the
Company shall pay the Executive (i) any annual base salary earned but unpaid
through the Separation Date, (ii) any accrued but unused paid time off through
the Separation Date (less applicable deductions), if any,  (iii) reimbursement
for all un-reimbursed business expenses properly incurred by the Executive in
accordance with Company policy prior to the Separation Date; and (iv) all
benefits accrued up to the Separation Date, to the extent vested, under all
benefit plans of the Company in which the Executive participates in accordance
with the terms of such plans and any amounts required to be paid pursuant to
applicable law.    The payments in this Section 3(a) will be made irrespective
of whether Employee signs this Agreement.

﻿

(b) The Company will pay the Employee severance pay in the total gross amount of
one million five hundred thousand dollars  ($1,500,000.00), less applicable
federal, state, and local income taxes, Social Security and Medicare taxes, and
payroll deductions. Such amount shall be paid in two installments.  The first
installment in an amount of $250,000 will be made on the first semi-monthly
payroll date of the Company following the Separation Date and following the
expiration of the revocation period.  The remaining amount of payments pursuant
to this Section 3(b) shall be paid on the first semi-monthly payroll date of the
Company in January 2017.

﻿

(c) The Company will pay, on the Employee’s behalf, the premiums or equivalent
premiums (to the extent set forth below) for the Employee’s coverage and for the
Employee’s family, if applicable, under the Company’s group medical plan if the
Employee elects to continue coverage under such plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), for fifteen (15) months
after the Separation Date or until the Employee has a right to obtain group
medical, dental, and vision coverage through some other employer, whichever
occurs first.  During the period of Company-paid COBRA benefits, the Employee
will remain responsible for the Employee’s share of the cost of Company provided
medical, dental or vision coverage at the same rate paid by other employees of
the Company in the same group that the Employee was in when employed by the
Company.  The Employee shall remit any required payments to the Company for
COBRA coverage in a timely manner.

﻿

(d) Other than as set forth in this Section 3, the Employee acknowledges and
agrees that he is not otherwise entitled to, and shall not be entitled to, any
other compensation, bonus, payment or benefits of any kind or description from
the Company.  The Employee acknowledges that he would not receive the payments
and benefits specified



2

 

--------------------------------------------------------------------------------

 

in Sections 3(b) and (c) above absent his execution of this Agreement and the
fulfillment of the promises made herein.

﻿

4.General Releases.  In consideration of the Company’s execution of this
Agreement and of the payments and benefits provided for in Section 3 above,
which the Employee acknowledges is adequate consideration, the Employee, on
behalf of his heirs, successors, assigns, executors, and representatives of any
kind, releases and forever discharges the Company, its subsidiaries, affiliates,
and divisions, and all their past, present, and future employees, directors,
officers, agents, shareholders, insurers, attorneys, employee benefit plans and
plan fiduciaries, executors, successors, assigns, and other representatives of
any kind in their capacities as such (referred to in this Agreement collectively
as “Released Parties”) from any and all claims, charges, demands, liabilities,
or causes of action of any kind, known or unknown, arising through the date the
Employee executes this Agreement, including, but not limited to, any claims,
liabilities, or causes of action of any kind arising in connection with the
Employee’s employment or termination of employment with the Company. The
Employee also releases and waives any claim or right to further compensation,
benefits, damages, penalties, attorneys’ fees, costs, or expenses of any kind
from the Company or any of the other Released Parties, except that nothing in
this release shall affect any rights the Employee may have under:  (i) this
Agreement; (ii) any funded retirement or 401(k) plan of the Company; or (iii)
COBRA health insurance benefits that are determined as described above. Without
limitation, the Employee waives any right or claim to reinstatement of the
Employee’s employment with the Company. The claims that the Employee is
releasing include, but are not limited to, claims for and/or claims for
violations of: wrongful discharge; constructive discharge; breach of contract;
tortious interference with contract; unlawful terms and conditions of
employment; retaliation; defamation; invasion of privacy; unlawful conspiracy;
discrimination, including any claims arising under the Age Discrimination In
Employment Act of 1967, 29 U.S.C. §621 et seq. (“ADEA”); Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Federal Rehabilitation Act of
1973, 29 U.S.C. §701 et seq.; the Americans with Disabilities Act of 1990, 42
U.S.C. §12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601
et seq.; the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq.; the Equal
Pay Act of 1963, 29 U.S.C. §206(d) et seq.; the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §301 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq.; the Connecticut Human
Rights & Opportunities Law, Conn. Gen. Stat. § 46a-60 et seq.; the Connecticut
Wage Hour and Wage Payment Law; and the Connecticut Family and Medical Leave
Act, all as amended; any other federal, state, or local constitutional
provision, statute, executive order, or ordinance relating to employment, or
other civil rights violations; and any other claims whether based on contract or
tort.  The Employee acknowledges that, during his period of employment with
Company, he  was never denied a family or medical leave of absence or military
leave of absence, and  was never discouraged from seeking such a leave.

﻿

5.No Other Proceedings. The Employee represents that the Employee will not file
or join in any action, charge, claim, complaint, lawsuit, or proceeding of any
kind against the Company or any of the other Released Parties (other than
pursuing a claim for unemployment compensation benefits to which the Employee
may be entitled) with respect



3

 

--------------------------------------------------------------------------------

 

to any claim that is released in this Agreement, including any matter arising
out of or in connection with the Employee’s employment with the Company or the
termination of that employment.  The Employee covenants and agrees that this
Section may be raised as a complete bar to any such action, charge, claim,
complaint, lawsuit, or proceeding.

﻿

(a) Should the Employee file or join in any action, claim, complaint, lawsuit,
or proceeding of any kind against the Company or any of the other Released
Parties, based on any claim that the Employee has released, or should such an
action, claim, complaint, lawsuit, or proceeding  be filed on the Employee’s
behalf, the Employee agrees to withdraw, dismiss, or cause to be withdrawn or
dismissed, with prejudice, any such action, claim, complaint, lawsuit, or
proceeding of any kind that is pending in any federal, state, or local agency or
court.  If the Employee breaks this promise and files or joins in any action,
claim, complaint, lawsuit, or proceeding based on any claim that the Employee
has released, then the Employee will pay for all costs the Company or any of the
other Released Parties incurs in defending against the Employee’s claim,
including reasonable attorneys’ fees, unless prohibited by law.

﻿

(b) For the avoidance of doubt, this Agreement does not affect or limit any
claims that, under controlling law, may not be released by private agreement,
including, without limitation, (a) any claims under workers’ compensation laws;
or (b) the right to file a charge with the Equal Employment Opportunity
Commission (“EEOC”) or similar state or local agency, or with the National Labor
Relations Board, or to provide information to or assist such agency in any
proceeding, provided, however, that the Employee agrees that by signing this
Agreement, the Employee specifically waives his right to recover any damages or
other relief in any claim or suit brought by or through the EEOC or any other
state or local agency under Title VII of the Civil Rights Act of 1964, the
American with Disabilities Act, or any other federal, state or local
discrimination law, regardless of whether such claim or suit is brought by
Employee or on his behalf, except where prohibited by law.  

﻿

(c) Additionally, nothing in this Agreement shall limit or restrict the
Employee’s right under the ADEA to challenge the validity of this Agreement in a
court of law.  However, the Employee nevertheless understands that in any suit
brought solely under the ADEA, the Employee would not be entitled to any damages
or other relief unless this Agreement and the waivers contained in it were
deemed to be unlawful or otherwise invalid.

﻿

6.No Admission; No Sale of Claim.   The Employee understands and agrees that
neither the Company’s signing of this Agreement nor any actions taken by the
Company toward compliance with the terms of this Agreement constitutes an
acknowledgment, admission, or concession by the Company or any other “Released
Parties,” as defined in Section 4 hereof that it has breached any contract,
committed any tort or violated any federal, state or local statute,
constitution, regulation or ordinance, or committed any wrongdoing whatsoever.
The Employee represents that the Employee has not given or sold any portion of
any claim discussed in this Agreement to anyone else.

﻿

7.Confidential Information; Return of Property.

﻿





4

 

--------------------------------------------------------------------------------

 

(a)The Employee acknowledges that during the course of the Employee’s employment
with the Company, the Employee has been entrusted with proprietary information
relating to the Company’s businesses, including actual or potential strategies;
competitor information; products; equipment; processes; software; business
plans; marketing and selling plans; personnel information, including payroll
records (regarding current and former employees); formulas; financial,
accounting and internal audit records; tax information, planning and strategies;
legal strategies; actual and potential customer information, including account
and transaction information; pricing and cost information; and research and
development (the “Confidential Information”; as used in this Agreement,
Confidential Information shall also include documents or information belonging
to third parties covered under confidentiality agreements entered into by the
Company and such third parties). The protection of the Confidential Information
is vital to the interests and success of the Company.  Therefore, the Employee
shall not, at any time, directly or indirectly, for himself, or on behalf of any
other individual, corporation, association, partnership (limited, general or
limited liability), limited liability company, joint venture, trust, estate,
governmental authority or other entity or organization (each, a “Person”) or
otherwise, divulge or disclose for any purpose whatsoever, or duplicate,
photocopy, fax, electronically send or download into any information retrieval
system including the Internet, any Confidential Information; and the Employee
shall hold all such information strictly confidential and shall not directly or
indirectly communicate, disclose or use such information for any purpose
whatsoever, other than in connection with the performance of his job duties
while employed or retained by the Company.  In the event that the Employee is
requested or becomes legally compelled (by oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demand or
similar process) to make any disclosure which is prohibited or otherwise
constrained by this Section 7, the Employee agrees that he shall provide Buyer
with prompt written notice of such request so that Buyer may seek an appropriate
protective order or other appropriate remedy or waive the Employee’s compliance
with the provisions of this Section.  In the event that such protective order or
other remedy is not obtained, or Buyer grants a waiver hereunder, the Employee
may furnish that portion (and only that portion) of the information that the
Employee is legally compelled to disclose or else stand liable for contempt or
suffer other censure or penalty; provided, however, that the Employee shall use
his best efforts to obtain reliable assurance that confidential treatment will
be accorded any information so disclosed. 

﻿

(b)The Employee shall return to the Company no later than three (3) days after
the Separation Date, the originals and all copies of any business records or
documents of any kind belonging to, or related to, the Company that are or were
subject to the Employee’s access, custody, or control, regardless of the sources
from which such records were obtained, together with all notes and summaries
relating thereto, and no later than three (3) days after the Separation Date
shall delete all electronic copies of such business records or documents then
stored on any electronic device not belonging to the Company.  Additionally, on
the Separation Day the Employee shall return to the Company all keys, security
cards, credit cards, passwords, and other means of access to the Company’s
offices and other facilities.

﻿

(c)The Employee shall also, no later than the Separation Date, return to the
Company any and all computer hardware, equipment, and software belonging to the



5

 

--------------------------------------------------------------------------------

 

Company, including any and all program and/or data disks, manuals, and all hard
copies of Company information and data, and shall disclose to the Company any
and all passwords utilized by the Employee with regard to the Company’s computer
hardware and software so that the Company has immediate, full, and complete
access to all of the Company’s data and information stored, used, and maintained
by the Employee, or to which the Employee had access.  The Employee shall also,
no later than the Separation Date return to the Company any other property of
the Company.   Notwithstanding the provisions of this Section 7, the Employee
may retain his laptop computer and the Employee will receive reasonable laptop
support for a fifteen-month period after the Separation Date.  Further, the
Company agrees to transfer the Employee’s personal mobile phone and phone number
over to the Employee’s personal plan. 

﻿

(d)The Employee acknowledges that the Employee’s obligations under this
Agreement are in addition to those obligations the Employee has under applicable
law in respect of trade secrets and other legally protected information and
those arising under the Employee’s duty of loyalty owed to the Company.

﻿

8.Confidentiality of this Agreement.  The parties agree that the contents of
this Agreement shall be kept confidential until it is filed as an exhibit to the
Company’s Form 10-Q for the second quarter of 2016, in accordance with
applicable federal securities law.

﻿

9.Non-Solicitation/Non-Disparagement.  

﻿

﻿

(a) Non-Solicitation.  The Employee agrees for himself and his Affiliates that
neither he nor any of his Affiliates shall (i) directly or indirectly, for
themselves or on behalf of any Person or otherwise, endeavor to entice away or
solicit for employment or as a consultant or independent contractor, any Person
employed or retained by the Company at any time during the term of such
restriction while such Person remains employed or retained by the Company and
for a one (1) year period after the termination of such employment or retention;
(ii) solicit, interfere with, induce or entice away any Person that is a client,
customer or agent of the Company; or (iii) in any manner persuade or attempt to
persuade any such Person to discontinue a business relationship with the
Company.

﻿

(b) Non-Disparagement.  The Employee agrees not to make or otherwise publish any
statement that in any way disparages, or otherwise reflects adversely on the
Company, any other Released Party, to any person or entity either orally or in
writing.  The Company agrees to instruct its executive officers and directors
not to make or otherwise publish any statement that in any way disparages, or
otherwise reflects adversely on the Employee to any person or entity either
orally or in writing.  Disparaging statements as used in this Section shall
include, but not be limited to, any statements regarding any non-public
information about the Company or its owners, directors, employees, customers,
vendors, or patrons, that may reasonably be considered to be detrimental to the
Company or any other Released Parties, or to their business operations or to
their business, professional, or personal reputations.  Nothing contained in
this Section 9(c) shall (or shall be deemed) to prevent or impair the Employee
from testifying, to the extent that the Employee reasonably believes



6

 

--------------------------------------------------------------------------------

 

such testimony to be true, in any legal or administrative proceeding if such
testimony is compelled or required.

﻿

10.Cooperation.  During the Transition Period, the Employee agrees to be fully
cooperative, collaborative and supportive of and with the activities and
provisions of Section 1 hereof and the CFO-Elect.  After the Separation Date,
the Employee agrees to reasonably cooperate with the Company and its financial
and legal advisors when and as the Company requests in connection with any
claims, investigations, or other proceedings involving the Company with respect
to matters occurring while the Employee was employed by the Company, provided
such cooperation does not materially interfere with Employee’s current
employment.

﻿

11.Effect of Breach.  If the Employee breaches any of the Employee’s promises or
obligations contained in this Agreement, then the Company has the right to
immediately stop making the payments described in Section 3 and to seek
repayment of payments already made pursuant to Section 3.  Regardless of whether
or not the Company exercises its rights under this Section to stop making the
payments described in Section 3, the Employee will continue to be obligated to
comply with all the Employee’s promises and obligations contained in this
Agreement.  Additionally, if the Company exercises its rights under this Section
to stop making the payments described in Section 3, then the Company will also
have the right to pursue all additional rights it has against the Employee
pursuant to this Agreement, including, but not limited to, all the rights
described in Section 13, as well as any and all other legal rights it may have
against the Employee for breaching any of the Employee’s promises or obligations
in this Agreement.

﻿

12.Arbitration; Submission to Jurisdiction.  The parties agree that any disputes
regarding any rights or obligations pursuant to this Agreement shall be resolved
by final and binding arbitration pursuant to the Employment Rules of the
American Arbitration Association, except that the Company may seek injunctive
relief to enforce any confidentiality, non-competition, non-solicitation or
non-disparagement obligations in this Agreement in any court of competent
jurisdiction. Each of the parties irrevocably agrees that any legal action or
proceeding seeking such injunctive relief may, at the option of the Company, be
brought and determined in the United States District Court for the District of
Connecticut (or, if such court lacks subject matter jurisdiction, in the
Connecticut Superior Court located in either New Britain or Hartford,
Connecticut), and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding.  Each of the parties further agrees that notice as provided herein
shall constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any such action or
proceeding, (a) any claim that it is not personally subject to the jurisdiction
of the courts in Connecticut as described herein for any reason, (b) that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding



7

 

--------------------------------------------------------------------------------

 

in any such court is brought in an inconvenient forum, (ii) the venue of such
suit, action or proceeding is improper or (iii) this Agreement, or the subject
matter hereof, may not be enforced in or by such courts.  Any arbitration
hearing must be conducted in Fairfield County, Connecticut and shall be a
confidential and private proceeding.

﻿

13.Enforcement.  If any arbitrator or court of competent jurisdiction determines
that the Employee or the Company has violated any of the Employee’s or the
Company’s respective promises or obligations contained in this Agreement, then
the arbitrator may award the injured party, in addition to its damages, all
costs and expenses incurred in its enforcement efforts, including actual
attorneys’ fees, from the violating party.  In addition, the parties acknowledge
and agree that a breach by a party of any of its promises or obligations
contained in this Agreement shall cause the other party irreparable harm and
that the other party and its affiliates shall be entitled to injunctive relief,
in addition to damages, for any such breach.

﻿

14.Taxes.  The Employee recognizes that the payments and benefits provided under
this Agreement will result in taxable income to the Employee that the Company
will report to appropriate taxing authorities.  The Company shall have the right
to deduct from any payment made under this Agreement any federal, state, local,
or other income, employment, or other taxes it determines are required by law to
be withheld with respect to such payments and benefits.

﻿

15.Consultation with Counsel.  THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS
BEEN ADVISED, IN THIS WRITING, TO CONSULT WITH AN ATTORNEY OF THE EMPLOYEE’S
CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT THE EMPLOYEE HAS SIGNED THIS
AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL (IF ANY) AS
THE EMPLOYEE DEEMED APPROPRIATE.  The Employee understands, however, that
whether or not to consult with an attorney is the Employee’s decision.  The
Employee agrees that the Company shall not be required to pay any of the
Employee’s attorneys’ fees in this or any related matter or lawsuit, now or
later, and that the amounts payable under Section 3 are in full and complete
payment of all matters between the Employee and the Company, including, without
limitation, attorneys’ fees and costs.

﻿

16.Right to Revoke Agreement. THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS
BEEN PROVIDED WITH A PERIOD OF TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER
OR NOT TO ENTER INTO THIS AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
EMPLOYEE HAS BEEN ADVISED OF THE EMPLOYEE’S RIGHT TO REVOKE THIS AGREEMENT
DURING THE SEVEN (7)-DAY PERIOD FOLLOWING EXECUTION OF THIS AGREEMENT (THE
“REVOCATION PERIOD”).  TO REVOKE, THE EMPLOYEE MUST GIVE THE COMPANY WRITTEN
NOTICE OF THE EMPLOYEE’S REVOCATION WITHIN THE SEVEN (7)-DAY REVOCATION
PERIOD.  Any revocation must state “I hereby revoke my acceptance of my
Separation Agreement and Release.”  The revocation must be personally delivered
or mailed to Kathleen Weslock, EVP, Chief People Officer, Frontier
Communications Corporation, 401 Merritt 7, Norwalk,



8

 

--------------------------------------------------------------------------------

 

Connecticut 06851, and received by Ms. Weslock prior to the expiration of the
Revocation Period.  If the last day of the Revocation Period is a Saturday,
Sunday or legal holiday in Connecticut, then the Revocation Period shall not
expire until the next following day which is not a Saturday, Sunday or legal
holiday.  This Agreement shall not become effective or enforceable, and the
consideration described above in Section 3 shall not be payable, until the
Revocation Period has expired without such revocation having been given.

﻿

17.Effective Date of Agreement. This Agreement becomes effective on the eighth
(8th) day after the Employee signs and returns it to the Company, provided the
Employee has not revoked this Agreement pursuant to Section 16. After the
Employee signs and dates the Agreement, the Employee must return the Agreement
to the Company representative noted in Section 20 below. 

﻿

18.No Reliance.  The parties acknowledge that they execute this Agreement in
reliance on their own personal knowledge, and are not relying on any
representation or promise made by any other party that is not contained in this
Agreement.

﻿

19.Entire Agreement.  This Agreement contains the entire agreement between the
parties concerning the subject matter of this Agreement and supersedes all prior
or contemporaneous negotiations, agreements, or understandings between the
parties, except that any obligations of the Employee to the Company, under any
agreement, policy, or other document in force on the Separation Date, that by
their terms apply after the termination of his employment shall survive the
execution of this Agreement and continue in full force and effect.  No promises
or oral or written statements have been made to the Employee other than those in
this Agreement.  If any portion of this Agreement is found to be unenforceable,
all other portions that can be separated from it, or appropriately limited in
scope, shall remain fully valid and enforceable. 

﻿

20.Notice.  Any notice to be given under this Agreement shall be in writing and
delivered personally, sent by a nationally recognized courier service or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give written notice of under this
Agreement. Any party may serve process in any matter relating to this Agreement
in the same manner.

﻿

﻿

If to Employee, to:

 

John M. Jureller

[address on file with the Company]

 

 

If to the Company, to:

 

Kathleen Weslock

EVP, Chief People Officer

Frontier Communications Corporation

401 Merritt 7

Norwalk, Connecticut 06851

 

21.Governing Law.  This Agreement shall be governed by the substantive laws of
the State of Connecticut without regard to conflicts of law principles.

﻿





9

 

--------------------------------------------------------------------------------

 

22.Counterpart Signatures.  If the Company and the Employee sign this Agreement
in two counterparts, each will be deemed the original but all counterparts
together will constitute one instrument.

﻿

23.Headings.  All descriptive headings of sections in this Agreement are
intended solely for convenience, and no provision of this Agreement is to be
construed by reference to any such heading.

﻿

24.Inducement.  To induce the Company to provide the Employee the consideration
recited in this Agreement, the Employee voluntarily executes this Agreement,
acknowledges that the only consideration for executing this Agreement is that
recited in this Agreement, and that no other promise, inducement, threat,
agreement, or understanding of any kind has been made by anyone to cause the
Employee to execute this Agreement.  The Employee acknowledges and agrees that
the consideration recited in this Agreement is more than the Company is required
to deliver under its policies and procedures, and that any additional
consideration is delivered in consideration for the Employee signing this
Agreement.

﻿

THE EMPLOYEE AGREES THAT THE EMPLOYEE HAS READ AND UNDERSTANDS THIS AGREEMENT
INCLUDING THE RELEASE OF CLAIMS AND FULLY UNDERSTANDS ITS TERMS.

﻿

THE EMPLOYEE UNDERSTANDS THIS AGREEMENT CONTAINS A FINAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS AND THAT THE EMPLOYEE CAN MAKE NO FURTHER CLAIM OF ANY KIND
AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED PARTIES ARISING OUT OF ACTIONS
OCCURRING THROUGH THE DATE THE EMPLOYEE EXECUTES THIS AGREEMENT.

﻿

THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND HAS HAD AN OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY.

﻿

THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE IS ENTERING INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY AND WITHOUT ANY COERCION.

﻿

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS HAD 21 DAYS TO CONSIDER THIS
AGREEMENT.  IF THE EMPLOYEE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE
21 DAYS, HE AGREES THAT HE DOES SO VOLUNTARILY AND OF HIS OWN FREE WILL.

﻿

﻿

﻿

[Remainder of this page intentionally left blank. Signature page follows.]

﻿





10

 

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

/s/ John M. Jureller                              Date:  September 14, 2016

John M. Jureller

﻿

﻿

﻿

FRONTIER COMMUNICATIONS CORPORATION

﻿

﻿

/s/ Kathleen Weslock                          Date:  September 14, 2016

By: Kathleen Weslock

Title: EVP, Chief People Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



11

 

--------------------------------------------------------------------------------